Exhibit 10.52

 

SUBLEASE CONSENT AND AGREEMENT

 

This Sublease Consent and Agreement (“Agreement”) dated for reference purposes
only as February 7, 2002, is made by and among SQUARE 24 ASSOCIATES, a District
of Columbia limited partnership (d.b.a. SQUARE 24 ASSOCIATES, L.P.)
(“Landlord”), ZAMBA CORPORATION, a Delaware corporation (“Tenant”), and PARK
PLACE CAPITAL CORPORATION, a California corporation (“Subtenant”).

 

RECITALS:

 

A.            Landlord and Tenant are parties to that certain Office Lease dated
as of September 14, 1998 (the “Original Master Lease”), by and between Landlord
and The Quicksilver Group (“Quicksilver”) for certain premises within that
certain building commonly known as “Hacienda West”, located at 3875 Hopyard
Road, Pleasanton, California (the “Original Premises”), as more particularly
described in the Original Master Lease.

 

B.            Quicksilver and Racotek, Inc., a Delaware corporation (“Racotek”),
entered into that certain Agreement and Plan of Merger and Reorganization dated
as of July 6, 1998 (the “Assignment”) in which Quicksilver was merged into
Racotek, and Racotek assumed all of Quicksilver’s interest under the Lease. 
Racotek subsequently changed its name to Zamba Corporation, a Delaware
corporation.

 

C.            The Original Master Lease was amended by that certain First
Amendment to Lease dated as of October 15, 1998 (the “First Amendment”), and
that certain Second Amendment to Lease dated as of December 21, 2000 (the
“Second Amendment”), pursuant to which, among other things, the parties added
additional space (the “Expansion Space”) to the Original Premises and extended
the term of the Original Master Lease.  The Original Premises, together with the
Expansion Space, is collectively referred to herein as the “Premises”.  The
Original Master Lease, as amended by the Assignment, the First Amendment and the
Second Amendment, is referred to herein as the “Master Lease”.

 

D.            Tenant desires to sublease all of the Premises (the “Subleased
Premises”) to Subtenant in accordance with that certain sublease (the
“Sublease”) dated January 9, 2002, between Tenant and Subtenant, a copy of which
is attached hereto as Exhibit A.

 

E.             Landlord is willing to agree to consent to the Sublease upon the
terms and conditions of this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and the covenants, promises
and undertakings set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.          Landlord’s Consent.  Landlord hereby consents to the Sublease in the
form attached hereto as Exhibit A.  The Sublease shall not be amended or
modified without the prior

 

 

1

--------------------------------------------------------------------------------


written consent of Landlord.  This consent is granted only upon the terms and
conditions of this Agreement, and Tenant and Subtenant hereby agree to each of
such terms and conditions.

 

2.          Master Lease.

 

2.1              The Sublease shall be subject and subordinate at all times to
the Master Lease and to all of its provisions, covenants and conditions. 
Landlord shall not be bound or estopped in any way by any of the terms,
covenants, or conditions of the Sublease, nor shall any provision of the
Sublease or this Agreement operate as an express or implied consent to or
approval or ratification by Landlord of any specific provisions of the Sublease
or as an endorsement, representation or warranty of any kind by Landlord
regarding the Premises, Tenant, the Master Lease or any other matter, all of
which are expressly disclaimed.  In case of any conflict between the provisions
of the Master Lease and the provisions of the Sublease, as between Landlord and
Tenant, the provisions of the Master Lease shall prevail unaffected by the
Sublease.  Tenant and Subtenant agree that the Sublease is hereby amended to
conform to the terms and conditions of this Agreement.

 

2.2              Notwithstanding any provision of the Sublease to the contrary,
including, without limitation, anything contained in the paragraphs entitled
“Rent”, “Operating Expenses” and “Miscellaneous”, nothing contained in the
Sublease shall alter, amend, expand or reduce any of the obligations of Landlord
or Tenant under the Master Lease, nor impose on Landlord any obligation to
provide notice to, or obtain consent from, Subtenant with respect to amendments,
defaults, waivers or any other matters pertaining to the Master Lease or the
Premises.  Except to the extent the Sublease becomes a direct lease between
Landlord and Subtenant pursuant to Section 4.1 below, all communications with
Landlord regarding the Master Lease, the Premises, the Sublease or Subtenant
shall be recognized by Landlord only if made by Tenant, not Subtenant, including
without limitation, requests for approvals as required under the Master Lease
and requests for any service to be supplied by Landlord to the Subleased
Premises.  Tenant consents that Landlord may elect to communicate directly with
Subtenant regarding Subtenant’s occupancy of the Subleased Premises or the
Sublease without any implied waiver of this provision.  Tenant shall indemnify,
protect, defend and hold Landlord harmless from any liability of, or claim
against Landlord by Subtenant which arises from Tenant’s failure to timely
provide notice to Landlord of requests made by Subtenant to Tenant, as the
sublandlord under the Sublease.

 

2.3              Notwithstanding any provision to the contrary contained in the
paragraph entitled “Operating Expenses” of the Sublease, Tenant and Subtenant
acknowledge and agree that, pursuant to Section 13 of the Schedule to the
Original Master Lease, the Base Year for the Original Premises is 1998, and,
pursuant to Section 9 of the Second Amendment, the Base Year for the Expansion
Space is 2001.

 

3.          Relationship with Landlord.

 

3.1              Except as otherwise provided by law, nothing contained in this
Agreement or the Sublease shall be deemed to create privity of contract between
Landlord and Subtenant, to make Subtenant a third party beneficiary of the
provisions of the Master Lease, or to create or permit any direct right of
action by Subtenant against Landlord for breach of the covenant of quiet
enjoyment or any other covenant of Landlord under the Master Lease. Landlord
shall have no obligations nor incur any liability to Subtenant with respect to
any warranties of any nature,

 

2

--------------------------------------------------------------------------------


 

whether pursuant to the Master Lease or the Sublease, or otherwise, including,
without limitation, any warranties respecting use, compliance with zoning,
construction, or fitness of the Subleased Premises for Subtenant’s purposes.

 

3.2              Tenant and Subtenant acknowledge that, pursuant to Section 4 of
the Sublease, Subtenant is required to pay the rental amounts required
thereunder directly to Landlord.  Such payments to Landlord shall satisfy and
discharge Subtenant’s obligation for the payment of rent under the Sublease to
the full extent of such payments made to Landlord.

 

4.          Termination of Master Lease.

 

4.1              Any termination of the Master Lease for any reason shall
constitute, without further act or deed, a termination of the Sublease, provided
that Landlord shall have the option, at its sole election, to:

 

(a)           elect by written notice to continue the Sublease solely with
respect to the Subleased Premises without any additional or further agreement of
any kind on the part of Subtenant and with the same force and effect as if
Landlord, as landlord, and Subtenant, as tenant, had entered into a lease as of
the effective date of such expiration, termination or surrender of the Master
Lease for a term equal to the then unexpired term of the Sublease, and
containing the same terms and conditions as those contained in the Sublease
(except as specifically provided in this Agreement), in which event Landlord
shall assume Tenant’s obligations as sublandlord thereunder and Subtenant shall
attorn to Landlord as landlord on such terms and conditions.

 

(b)           enter into a lease directly with Subtenant for the balance of the
term remaining under the Sublease, for the same consideration and upon the same
terms and conditions as in the Sublease.  If Landlord exercises such option,
Landlord and Subtenant shall enter into a new lease directly between Landlord
and Subtenant upon such terms and conditions.

 

4.2              If Landlord elects to proceed under either Sections 4.1(a) or
4.1(b) above, in no event shall Landlord be:

 

(a)           bound by or liable for any rent paid by Subtenant to Tenant; or
any security deposit paid by Subtenant to Tenant that is not transferred to
Landlord;

 

(b)           liable for any act or omission of Tenant or for any default of
Tenant under the Sublease which occurred prior to Landlord’s assumption;

 

(c)           subject to any defenses or offsets that Subtenant may have against
Tenant which arose prior to Landlord’s assumption; or

 

(d)           bound by any changes or modifications made to the Sublease without
the written consent of Landlord.

 

5.          Non-Release of Tenant.  Nothing contained in this Agreement or the
Sublease, including, without limitation, Subtenant’s obligation to pay Landlord
directly, shall be deemed to alter the primary liability of Tenant to pay the
Rent and perform all of Tenant’s obligations under the Master Lease (including,
without limitation, the payment of all bills rendered by Landlord for

 

3

--------------------------------------------------------------------------------


 

charges incurred by Subtenant for services and materials supplied to the
Subleased Premises), nor release Tenant from its obligations under the Master
Lease, nor waive any rights that Landlord may now have or later acquire against
Tenant under the Master Lease, except to the extent of Rent received by Landlord
from Subtenant.  The acceptance of any sums by Landlord from Subtenant or any
third party shall not be deemed a waiver by Landlord of Tenant’s obligation to
pay Rent or any other amounts as provided in the Master Lease.  The performance
of any obligation required of Tenant under the Master Lease by Subtenant or any
third party shall not be deemed a waiver by Landlord of Tenant’s duty to perform
such obligation.  Any act or omission by Subtenant or any of its agents,
employees or invitees in, on, or about the Premises or the Building, or any act
by Subtenant or any of its agents, employees or invitees pursuant to the terms
and conditions of the Sublease, shall constitute the act or omission of Tenant. 
Any sums that may be payable under the Master Lease by virtue of any act or
omission of Subtenant shall be the obligation of Tenant to pay and discharge in
accordance with the terms of the Master Lease.

 

6.             Further Transfers.  The consent of Landlord is limited solely to
the Sublease.  Any assignment of the Master Lease or the Sublease or further
subletting of any part of the Premises shall be subject to Landlord’s consent as
provided in the Master Lease.  Landlord may consent in its absolute and sole
discretion to subsequent subleases and assignments of the Sublease or any
amendments or modifications to the Sublease without notifying Tenant or anyone
else liable under the Master Lease, and without obtaining their consent.  No
such action by Landlord will relieve those persons from any liability to
Landlord or otherwise with regard to the Subleased Premises, and Tenant and
Subtenant waive any provision of California law to the contrary, including
without limitation Sections 2787 to 2855, inclusive, of the California Civil
Code.  In addition, no provision of the Sublease or this Agreement shall limit
Landlord’s right, in the event of a proposed future assignment or subletting of
any portion of the Premises, including the Subleased Premises, to recapture such
portion of the Premises, including the Subleased Premises, affected by that
proposed assignment or subletting, as provided in Section 17.F) of the Master
Lease, or to receive any payment required under Section 17.E of the Master
Lease, and, without limiting the generality of any of any other provision of
this Agreement relating to the Sublease, no provision of the Sublease pertaining
to sharing of excess rentals or profits on further subletting shall in any way
diminish or affect Landlord’s rights under Section 17 of the Master Lease.

 

7.            Conditions to Landlord’s Consent.  Landlord’s consent to the
Sublease is expressly conditioned on the following:

 

7.1            Prior to the Subtenant’s taking occupancy of the Subleased
Premises, Tenant shall deliver to Landlord certificates of insurance evidencing
Subtenant’s compliance with Section 8 of the Master Lease and indicating that
Landlord is named as an additional insured on such policies.

 

7.2            In accordance with Section 17.A of the Master Lease, Tenant shall
pay all of Landlord’s attorneys’ fees and other expenses incurred in connection
with Landlord’s consent to the Sublease and this Agreement within ten (10) days
following Tenant’s receipt of an invoice.

 

7.3            Tenant shall pay to Landlord as and when required under the
Master Lease, the amounts set forth in Section 17.E of the Master Lease
regarding Excess Rent.

 

4

--------------------------------------------------------------------------------


 

7.4             Subtenant shall waive to the extent permitted by law, any claims
it may have against Landlord or its officers, directors, employees or agents for
business interruption or damage to property sustained by Subtenant as the result
of any act or omission of Landlord, its agents or employees, as set forth in
Section 8.A of the Master Lease.

 

7.5             Subtenant shall indemnify, defend and hold harmless Landlord and
its officers, directors, employees and agents against any claim by any third
party for injury to any person or damage to or loss of any property occurring in
or around the Project and arising from the use of the Premises or from any other
act or omission, negligence or intentional misconduct of Subtenant, its
employees, agents or invitees, or Subtenant’s breach of its obligations under
the Sublease or this Agreement, as set forth in Section 8.B of the Master
Lease.  Subtenant’s obligations under this Section shall survive the termination
of the Sublease.

 

8.            Representations of Tenant and Subtenant.

 

8.1            Tenant and Subtenant represent and warrant to Landlord that a
true copy of the Sublease, and all agreements relating to Subtenant’s use and
occupancy of the Subleased Premises, and all exhibits, addendum, amendments,
modifications and supplements thereto, is attached hereto as Exhibit A.

 

8.2            Tenant and Subtenant represent and warrant to Landlord that,
except as set forth in the Sublease and Bill of Sale attached hereto as
Exhibit A, Subtenant is not paying to Tenant any rent, additional rent or other
consideration whatsoever in connection with the Sublease and/or Subtenant’s use
and/or occupancy of the Subleased Premises or any portion thereof (including,
but not limited to, payments for Tenant’s assets, trade fixtures, equipment
and/or other personal property, goodwill, intangible property and/or any capital
stock or other equity ownership of Tenant).

 

8.3            Tenant and Subtenant represent and warrant to Landlord that
Tenant has provided Subtenant with a complete copy of the Master Lease, and
Subtenant further represents and warrants to Landlord that Subtenant is familiar
with the provisions thereof.

 

8.4             Tenant and Subtenant represent and warrant that Landlord will
not be liable for any brokerage commission or finder’s fee in connection with
the consummation of the Sublease or this Agreement.  Tenant and Subtenant,
jointly and severally, shall protect, indemnify, defend and hold Landlord
harmless from and against any claims for any such commissions, fees or costs,
and for all costs, expenses and liabilities incurred in connection with such
claims, including, without limitation, attorneys’ fees and costs.

 

9.           Miscellaneous.

 

9.1             Should any party to this Agreement bring an action against
another party, by reason of or alleging the failure of the other party to comply
with any or all of its obligations hereunder, whether for declaratory or other
relief, then the party which prevails in such action shall be entitled to its
reasonable attorneys’ fees and expenses related to such action, in addition to
all other recovery or relief.  A party shall be deemed to have prevailed in any
such action (without limiting the generality of the foregoing) if such action is
dismissed upon the payment by the other party of the sums allegedly due or the
performance of obligations allegedly not complied with, or if such party obtains
substantially the relief sought by it in the action,

 

5

--------------------------------------------------------------------------------


 

 irrespective of whether such action is prosecuted to judgment.  Attorneys’ fees
shall include, without limitation, fees incurred in discovery, contempt
proceedings, and bankruptcy litigation.  The non-prevailing party shall also pay
the attorneys’ fees and costs incurred by the prevailing party in any
post-judgment proceedings to collect and enforce the judgment.  The covenant in
the preceding sentence is separate and several and shall survive the merger of
this provision into any judgment on this Agreement.

 

9.2.            Promptly upon Landlord’s request, Tenant and Subtenant shall
execute and deliver such further customary documents and/or instruments and
perform such further customary acts as may be required to give full effect to
the transaction herein contemplated.

 

9.3             Capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Master Lease.  Captions to the
paragraphs and sections in this Agreement are included for convenience only and
do not modify any of the terms of this Agreement.  No one party shall be deemed
to have drafted this Agreement and it shall be construed according to its fair
meaning and not against any party.  All indemnity obligations under this
Agreement and any other provision hereof the survival of which is necessary to
its enforcement shall survive the expiration or earlier termination of the
Sublease and this Agreement.

 

9.4             LANDLORD, TENANT AND SUBTENANT EACH ACKNOWLEDGES THAT IT HAS HAD
THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY
UNDER THE CONSTITUTIONS OF THE UNITED STATES AND THE STATE OF CALIFORNIA.  EACH
PARTY EXPRESSLY AND KNOWINGLY WAIVES AND RELEASES ALL SUCH RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST
THE OTHER ON ANY MATTERS ARISING OUT OF OR IN ANY WAY RELATED TO, EITHER
DIRECTLY OR INDIRECTLY, THIS AGREEMENT, OR THE SUBJECT MATTER HEREOF,
SUBTENANT’S USE OR OCCUPANCY OF THE SUBLEASED PREMISES, AND/OR ANY CLAIM FOR
INJURY OR DAMAGE.

 

Landlord’s Initials                       Tenant’s
Initials                         Subtenant’s Initials                          

 

9.5              Landlord’s consent hereunder shall not be effective until
Landlord has received a copy of this Agreement, fully executed with original
signatures of Tenant and Subtenant thereon.

 

9.6              If any provision of this Agreement shall be invalid,
unenforceable or ineffective for any reason whatsoever, all other provisions
hereof shall be and remain in effect.

 

9.7              This Agreement is the entire agreement between the parties with
respect to the subject matter hereof, and no alteration, modification or
interpretation hereof shall be binding unless in writing and signed by all
parties. This Agreement shall be construed and enforced in accordance with the
laws of the State of California. This Agreement may be executed and delivered in
any number of counterparts, each of which so executed and delivered shall be
deemed to be an original and all of which shall constitute one and the same
instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth above.

 

LANDLORD:

 

SQUARE 24 ASSOCIATES,

a District of Columbia limited partnership

(d.b.a. Square 24 Associates, L.P.)

 

By:

Carr Real Estate Services, L.L.C., a Delaware limited liability company

Its:

General Partner

By:

Carr Real Estate Services Partnership, a Delaware partnership

Its:

Sole Member

By:

Carr Realty, L.P., a Delaware limited partnership

Its:

Managing Partner

By:

CarrAmerica Realty Corporation, a Maryland corporation 

Its:

General Partner

 

 

 

 

By:

 

/s/ Philip L. Hawkins

 

Philip L. Hawkins

Its:

Chief Operating Officer

 

TENANT:

 

SUBTENANT:

 

 

 

 

 

ZAMBA CORPORATION, a

 

PARK PLACE CAPITAL

 

Delaware corporation

 

CORPORATION, 

 

 

 

a California corporation

 

 

 

 

 

By:

/s/ Michael Carrel

 

 

 

 

 

 

 

By:

/s/ Jon Daurio

 

Name:

Michael Carrel

 

 

 

 

 

 

Name:

Jon Daurio

 

Title:

CFO

 

 

 

 

 

 

 

Title:

EVP

 

 

7

--------------------------------------------------------------------------------